Valentine, J.,
— The nomination papers attacked purported to nominate candidates for two offices. The papers are unaccompanied by a certificate from the prothonotary, showing the appellation “Water League” had been preempted.
Where a group or a party desires to nominate candidates for different offices, such certificate must accompany the papers: Cramer’s Nomination Papers, 2 D. & C. 46; Guise’s Nomination Paper, 10 D. & C. 507.
Therefore, now, October 15, 1931, the objections are sustained, and the nomination papers adjudged void.
Prom Prank P. Slattery, Wilkes-Barre, Pa.